June 11, 2010


Ms. Shelley Dahlberg
Office of the Attorney General
PO Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. J. W. Beverly
Dow Golub Berg & Beverly, LLP
8 Greenway Plaza, 14th Floor
Houston, TX 77046

RE:   Case Number:  08-1001
      Court of Appeals Number:  01-06-00490-CV
      Trial Court Number:  2001-34089

Style:      THE UNIVERSITY OF HOUSTON
      v.
      STEPHEN BARTH

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Loren Jackson      |